ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 16-139, concluding that SALVATORE DE LEL-LO of PISCATAWAY, who was admitted to the bar of this State in 1983, should be suspended from the practice of law for a period of three months for violating RPC 1.9(a)(conflict of interest), RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Court having determined from its review of the matter that the charge of violating RPC 8.4(b) should be dismissed for lack of clear and convincing evidence and that a censure is the *389appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that SALVATORE DE LELLO is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.